


Exhibit 10.gg
POLARIS INDUSTRIES INC.
NONQUALIFIED STOCK OPTION AGREEMENT




Participant: ______________________    


In accordance with the terms of the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (As Amended and Restated April 28, 2011) (the “Plan”), Polaris
Industries Inc. (the “Company”) hereby grants to you, the Participant named
above, an Option to purchase from the Company up to the number of shares of the
Company’s common stock (the “Common Stock”) set forth in the table below at the
specified Option Price per share. The terms and conditions of this Option Award
are set forth in this Agreement, consisting of this cover page and the Option
Terms and Conditions on the following pages, and in the Plan document, a copy of
which has been provided to you. Unless the context indicates otherwise, any
capitalized term that is not defined in this Agreement shall have the meaning
set forth in the Plan as it currently exists or as it is amended in the future.


Number of shares of Common Stock subject to the Option:
___________
 
Grant Date:
___________, 20__
 
Option Price per share:
$__________
 
Vesting and Exercise Schedule:
Date
Portion of Shares as to Which Option
Date Becomes Vested and Exercisable
 
___________, 20__
50%
 
___________, 20__
50%
Expiration Date:
Close of business on _____________, 20__



All terms, provisions and conditions applicable to the Option set forth in the
Plan and not set forth in this Agreement are incorporated by reference into this
Agreement.


By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan. You acknowledge that you have
received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Option Award.


                            
POLARIS INDUSTRIES INC.
[malonesignature.jpg]
Michael W. Malone
Vice President—Finance and Chief Financial Officer



Agreed:




__________________________________    
Participant


Attachment: Option Terms and Conditions








--------------------------------------------------------------------------------




Polaris Industries Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 28, 2011)
Nonqualified Stock Option Agreement


Option Terms and Conditions


1.
Nonqualified Stock Option. This Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code and will
be interpreted accordingly.



2.
Vesting and Exercisability of Option.



(a)
Scheduled Vesting. This Option will vest and become exercisable as to the number
of shares of Common Stock (“Shares”) and on the dates specified in the Vesting
and Exercise Schedule on the cover page to this Agreement, so long as you have
continuously provided service to the Company or any of its Affiliates in the
capacity of an Employee, Nonemployee Director or Third-Party Service Provider
since the Grant Date. For purposes of this Agreement, use of the terms
“employment” and “employed” refers to providing service in any of these
capacities to the Company and its Affiliates. The Vesting and Exercise Schedule
is cumulative, meaning that to the extent the Option has not already been
exercised and has not expired or been terminated or cancelled, you or the person
otherwise entitled to exercise the Option as provided in this Agreement may at
any time purchase all or any portion of the Shares subject to the vested portion
of the Option.



(b)
Accelerated Vesting. This Option will vest in full and become immediately
exercisable upon a Change of Control of the Company that occurs during the term
of this Option. Vesting and exercisability of this Option will also be
accelerated during the term of the Option under the circumstances described in
Section 9 of this Agreement.



3.
Expiration. This Option will expire and will no longer be exercisable on the
earliest of:



(a)
The Expiration Date specified on the cover page of this Agreement;



(b)
Termination of your employment with the Company and its Affiliates for Cause;



(c)
The expiration of any applicable period specified in Section 9 of this Agreement
or specified pursuant to Article 11 of the Plan during which this Option may be
exercised after termination of your employment with the Company and its
Affiliates; or



(d)
The date (if any) fixed for termination or cancellation of this Option pursuant
to Article 11 of the Plan.



4.
Service Requirement. Except as otherwise provided in Section 9 of this Agreement
and Sections 11.1and 11.2 of the Plan, this Option may be exercised only while
you continue to be employed by the Company or any Affiliate, and only if you
have continuously been so employed since the Grant Date.



5.
Exercise of Option. Subject to Sections 6 and 7 of this Agreement, the vested
and exercisable portion of this Option may be exercised in whole or in part by
delivering a written or electronic notice of exercise to the Company or the
Company’s third-party stock plan administrator (as the Company’s agent), which
written or electronic notice must be in a form approved by the Company stating
the number of Shares to be purchased, the method of payment of the aggregate
Option Price and directions for the delivery of the Shares to be acquired, and
must be signed or otherwise authenticated by the person exercising this Option.
This Option may also be exercised by such other means as the Committee may
approve from time to time, including by providing notice of exercise to the
third-party administrator by telephone or by using the third-party
administrator’s Internet web site. If you are not the person exercising this
Option, the person exercising the Option must also submit appropriate proof of
his or her right to exercise this Option. For purposes of this Section 5,
“third-party stock option administrator” means E*Trade Financial Corporate
Services or, as applicable, any successor designated by the Committee.



6.
Payment of Option Price. When you submit your notice of exercise, you must
include payment of the aggregate Option Price of the Shares being purchased
through one or a combination of the following methods:



(a)    Cash or its equivalent (including a check payable to the order of the
Company);






--------------------------------------------------------------------------------




(b)    To the extent then permitted by the Committee, a broker-assisted cashless
exercise in which you irrevocably instruct a broker to deliver proceeds of a
sale of all or a portion of the Shares for which the Option is being exercised
(or proceeds of a loan secured by such Shares) to the Company in payment of the
purchase price of such Shares;


(c)    To the extent then permitted by the Committee, by delivering (either
actual delivery or using attestation procedures approved by the Company) to the
Company or its designated agent unencumbered Shares having an aggregate Fair
Market Value on the date of exercise equal to the purchase price of the Shares
for which the Option is being exercised; or


(d)    To the extent then permitted by the Committee, by directing the Company
to withhold a number of Shares otherwise issuable to you upon such exercise
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Shares for which the Option is being exercised.


7.
Withholding Taxes. The Company will notify you of the amount of any federal,
state, local or foreign withholding taxes (including social insurance
contributions) that must be paid by you in connection with the exercise of the
Option. The Company (or any Affiliate employing you) may deduct such amount from
your regular salary payments or other compensation otherwise due and owing to
you. If the full amount of the withholding taxes cannot be timely recovered in
this manner, you must immediately remit the deficiency to the Company upon the
receipt of the Company’s notice. If you wish to satisfy some or all of such
withholding taxes by delivering Shares you already own or by having the Company
retain a portion of the Shares being acquired upon exercise of the Option, you
must make such a request in accordance with Section 19.2 of the Plan which shall
be subject to approval by the Committee. The Company may withhold the issuance
to you of any and all Shares to which you are otherwise entitled under this
Agreement until you have satisfied the applicable withholding tax obligations.



8.
Delivery of Shares. As soon as practicable after the Company receives the notice
of exercise and payment of the exercise price as provided above, and determines
that all other conditions to exercise, including satisfaction of withholding tax
obligations and compliance with applicable laws as provided in Section 21.6 of
the Plan, have been satisfied, it will arrange for the issuance and delivery of
the Shares being purchased. Delivery of the Shares shall be effected by the
issuance of a stock certificate, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided,
or by the electronic delivery of the Shares to a designated brokerage account.
The Company will pay any original issue or transfer taxes with respect to the
issuance and delivery of the Shares to you, and all fees and expenses incurred
by it in connection therewith.



9.
Termination of Employment or Other Service. If your employment by the Company
and its Affiliates terminates before the scheduled Expiration Date and before
the Option has been exercised in full, the following rules apply:



(a)    If your employment terminates for any reason other than disability
(within the meaning of Section 22(e)(3) of the Code) (“Disability”), death or
Retirement (as defined in Section 9(c)), then any unvested portion of the Option
shall terminate on the date your employment terminates and be of no further
force and effect.


(b)    If your employment terminates for any reason other than Disability, death
or Retirement, then any vested portion of the Option that has not yet been
exercised on the date of termination shall continue to be exercisable for a
period of thirty (30) days after such date, but not after the scheduled
Expiration Date.
    
(c)    If your employment terminates by reason of your Retirement, then any
unvested portion of the Option shall vest and become exercisable immediately
upon such Retirement, and (ii) the portion of the Option that has not yet been
exercised shall remain exercisable until the scheduled Expiration Date. For
these purposes, “Retirement” shall mean any termination of your employment with
the Company, other than termination for Cause, that occurs (i) at least twelve
(12) months after the Grant Date, and (ii) at or after you reach the age of
fifty-five (55) and have completed at least ten (10) years of continuous service
with the Company, or at or after you reach the age of sixty-five (65).


(d)    If your employment terminates by reason of your death or Disability, then
(i) any unvested portion of the Option shall vest immediately and become
exercisable; and (ii) the portion of the Option that has not yet been exercised
shall remain exercisable for a period of one (1) year following the date of
termination of employment, but not after the scheduled Expiration Date.
 
10.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal





--------------------------------------------------------------------------------




incapacity) may exercise this Option. You may not assign or transfer this Option
other than a transfer upon your death in accordance with your will, by the laws
of descent and distribution or pursuant to a beneficiary designation submitted
in accordance with Article 15 of the Plan. Following any such transfer, this
Option shall continue to be subject to the same terms and conditions that were
applicable to this Option immediately prior to its transfer and may be exercised
by such permitted transferee as and to the extent that this Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement. Whenever you are referred to in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to any permitted transferee of the Option, such references will be
deemed to include such person or persons.


11.
Compensation Recovery. Notwithstanding any other provision of this Agreement,
this Award and any Shares or cash received in settlement thereof shall be
subject to (i) the Company’s Policy Regarding Executive Incentive Compensation
Recoupment as in effect from time to time, including any amendments or revisions
thereto adopted by the Board or the Committee in response to the requirements of
Section 10D of the Exchange Act and the rules promulgated by the Securities and
Exchange Commission and the New York Stock Exchange thereunder; and (ii)
forfeiture to or reimbursement of the Company under the circumstances and to the
extent provided in Section 304 of the Sarbanes-Oxley Act of 2002 if you are one
of the individuals expressly subject to such Section 304 or if you knowingly or
grossly negligently engaged in the misconduct, or knowingly or grossly
negligently failed to prevent the misconduct which resulted in material
noncompliance by the Company with any financial reporting requirement under the
securities laws and as a result of which the Company was required to prepare an
accounting restatement.



12.
Governing Plan Document. This Agreement and Option Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



13.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



14.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered (including electronically) to the
party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the Company
[provide a specific contact or department at the Company, along with email
address?] at its office at 2100 Highway 55, Medina, Minnesota 55340, and all
notices or communications by the Company to you may be given to you personally
or may be mailed or delivered to you at the address indicated in the Company's
records as your most recent address.



15.
Entire Agreement; Amendment; Severability. This Agreement and the Plan embody
the entire understanding of the parties with respect to this Option Award, and
supersede all other oral or written agreements or understandings between you and
the Company regarding the subject matter hereof. Except as otherwise provided in
Section 17.4 of the Plan, no change, alteration or modification hereof may
adversely affect in any material way your rights under this Agreement without
your prior written consent. If any provision of this Agreement or the
application of any provision hereof is declared to be illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected thereby.



16.
Choice of Law. This Agreement will be governed by, and interpreted and enforced
in accordance with, the laws of the state of Minnesota (without regard to its
conflicts or choice of law principles).



17.
Certain References. References to you in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors or administrators, or to the person or persons to whom all or any
portion of the Option may be transferred by will or the laws of descent and
distribution, shall be deemed to include such person or persons.



18.
Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Option Award by electronic means and request your acceptance of
this Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.



19.
Appendix. This Option Award and the Shares acquired under the Plan upon exercise
of the Option shall be subject to any and all special terms and provisions, if
any, as set forth in the Appendix for your country of residence, which Appendix





--------------------------------------------------------------------------------




is incorporated into and made a part of this Agreement.




By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.




